Exhibit 4.07 This Warrant and the underlying shares of Common Stock represented by this Certificate have not been registered under the Securities Act of 1933 (the "Act"), and are "restricted securities" as that term is defined in Rule 144 under the Act.The securities may not be offered for sale, sold or otherwise transferred except pursuant to an effective registration statement under the Act, or pursuant to an exemption from registration under the Act, the availability of which is to be established to the satisfaction of the Company. Warrant No.2007-P-[NO] WARRANT TO PURCHASE SHARES OF COMMON STOCK Warrant to Purchase Shares (subject to adjustment as set forth herein) Exercise Price $0.65 Per Share (subject to adjustment as set forth herein) VOID AFTER 3:00 P.M., PACIFIC TIME, ON FEBRUARY 14, 2010 THIS CERTIFIES THAT [INVESTOR’S NAME], [INVESTOR’S ADDRESS]is entitled to purchase from Daybreak Oil and Gas, Inc., a Washington corporation (hereinafter called the "Company") with its principal office located at 601 West Main Street, Suite 1012, Spokane, Washington 99201, at any time after the issuance of this warrant, but before 3:00 P.M., Pacific Time, on February 14, 2010 (the "Termination Date"), at the purchase price of $0.65 per share (the "Exercise Price"), the number of shares (the "Shares") of the Company's Common Stock (the "Common Stock") set forth above.The number of Shares purchasable upon exercise of this Warrant and the Exercise Price per Share shall be subject to adjustment from time to time as set forth in Section 4 below. Section 1.Definitions. The following terms used in this agreement shall have the following meanings (unless otherwise expressly provided herein): The “Act.”The Securities Act of 1933, as amended. The “Commission.”The Securities and Exchange Commission. The “Company.”Daybreak Oil and Gas, Inc. “Common Stock.”The Company’s Common Stock. “Current Market Price.”The Current Market Price shall be determined as follows: (a)if the security at issue is listed on a national securities exchange or admitted to unlisted trading privileges on such an exchange or quoted on either the National Market System or the Small Cap Market of the automated quotation service operated by The Nasdaq Stock Market, Inc. ("Nasdaq”), the current value shall be the last reported sale price of that security on such exchange or system on the day for which the Current Market Price is to be determined or, if no such sale is made on such day, the average of the highest closing bid and lowest asked price for such day on such exchange or system; or (b)if the security at issue is not so listed or quoted or admitted to unlisted trading privileges, the Current Market Value shall be the average of the last reported highest bid and lowest asked prices quoted onthe Nasdaq Electronic Bulletin Board, or, if not so quoted, then by the National Quotation Bureau, Inc. on the last business day prior to the day for which the Current Market Price is to be determined; or (c)if the security at issue is not so listed or quoted or admitted to unlisted trading privileges and bid and asked prices are not reported, the current market value shall be determined in such reasonable manner as may be prescribed from time to time by the Board of Directors of the Company, subject to the objection and arbitration procedure as described in Section 7 below. 1 “Exercise Price.”$0.65 per Share, as modified in accordance with Section 4, below. “Expiration Date.”February 14, “Holder “ or “Warrantholder.”The person to whom this Warrant is issued, and any valid transferee thereof pursuant to Section 3.1 below. "NASD.”The
